                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SEARCH AND SOCIAL MEDIA                           )
PARTNERS, LLC,                                    )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )   C.A. No. 17-1120 (LPS) (CJB)
                                                  )
FACEBOOK, INC., INSTAGRAM, INC. and               )
INSTAGRAM, LLC,                                   )
                                                  )
                       Defendants.                )

                      JOINT STATUS REPORT PER
      COURT’S FEBRUARY 8, 2019 ORAL ORDER AT § 101 MOTION HEARING

       Pursuant to the Court’s Oral Order at the February 8, 2019 Section 101 Motion Hearing,

Plaintiff Search and Social Media Partners, LLC (“SSMP”) and Defendants Facebook, Inc. and

Instagram, LLC (“Facebook”) hereby submit the following Joint Status Report:

       At the February 8, 2019 hearing, the Court denied SSMP’s Motion for Reconsideration of

the Court’s September 28, 2018 Order Granting-in-Part Facebook’s Motion to Dismiss Under §

101. D.I. 52. As a result, the only remaining patent-in-suit is U.S. Patent No. 8,719,176 (“the

’176 patent”). Facebook filed its Petition for Inter Partes Review of the ’176 Patent with the

Patent Trial and Appeal Board (“PTAB”) on August 28, 2018 (IPR2018-01622), and SSMP filed

its Preliminary Response on December 6, 2018.           Accordingly, the PTAB should issue its

decision on institution in IPR2018-01622 by March 6, 2019. Facebook intends to move to stay

this litigation in the event IPR2018-01622 is instituted.

       On January 25, 2019, the Court entered the parties’ Stipulation to Amend Deadlines (D.I.

47). Under the amended schedule, the parties’ next deadline in this case is SSMP’s Initial

Infringement Contentions (D.I. 35, ¶ 7(c)) which are due March 22, 2019.
                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Karen Jacobs
OF COUNSEL:                                   Jack B. Blumenfeld (#1014)
                                              Karen Jacobs (#2881)
Heidi L. Keefe                                Jennifer Ying (#5550)
Mark R. Weinstein                             1201 North Market Street
Lowell D. Mead                                P.O. Box 1347
COOLEY LLP                                    Wilmington, DE 19899
3175 Hanover Street                           (302) 658-9200
Palo Alto, CA 94304-1130                      jblumenfeld@mnat.com
(650) 843-5000                                kjacobs@mnat.com
                                              jying@mnat.com
Emily E. Terrell
Phillip Morton                                Attorneys for Defendants Facebook, Inc. and
COOLEY LLP                                    Instagram, LLC
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004
(202) 842-7800

                                          BAYARD, P.A.

                                          /s/ Stephen B. Brauerman
OF COUNSEL:
                                          Stephen B. Brauerman (#4952)
Seth H. Ostrow                            Sara E. Bussiere (#5725)
Jeffrey P. Weingart                       600 N. King Street, Suite 400
Antonio Papageorgiou                      Wilmington, DE 19899
Sarah A. Pfeiffer                         (302) 655-5000
MEISTER SEELIG & FEIN LLP                 sbrauerman@bayardlaw.com
125 Park Avenue, 7th Floor                sbussiere@bayardlaw.com
New York, NY 10017
Telephone: (212) 655-3500                 Attorneys for Plaintiff
Facsimile: (646) 682-9222                 Search and Social Media Partners, LLC
sho@msf-law.com
jpw@msf-law.com
ap@msf-law.com
sap@msf-law.com


February 14, 2019




                                          2
